Citation Nr: 0840495	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  04-12 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 20 percent for lumbar spondylosis and degenerative disc 
disease at T-12 (herineafter, "back disability") prior to 
May 6, 2008, and an evaluation greater than 40 percent 
thereafter.  

2.  Entitlement to an extension of a temporary total 
disability rating for convalescence following surgery in 
February 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active service from June 1997 to July 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Washington, D. 
C. and Pittsburgh, Pennsylvania.  

A rating decision in July 2002 by the Washington, DC RO 
granted service connection for lumbar spondylosis and 
degenerative disc disease at T12 and assigned a 20 percent 
rating.  The veteran filed a notice of disagreement (NOD) 
with that determination in February 2003.  In an April 2003 
decision, the Washington, DC RO assigned a temporary 100 
percent rating for convalescence from October 21, 2002, 
through November 30, 2002, whereupon the prior 20 percent 
rating resumed.  In April 2004, the Pittsburgh RO issued a 
decision assigning an additional temporary 100 percent rating 
for convalescence from February 2, 2003, through May 31, 
2003. 

A September 2004 statement from the veteran was construed as 
a claim for an extension of that latest temporary total 
disability rating.  That same month, the Pittsburgh RO issued 
a supplemental statement of the case (SSOC) that addressed 
both the schedular disability rating issue, as well as the 
issue relating to an extension of the temporary total 
disability rating.  A statement from the veteran's accredited 
representative in January 2005 also provided argument 
concerning extension of the temporary total disability 
rating.

Although the procedure employed by the RO in adjudicating the 
issue concerning an extension of the temporary total 
disability rating did not strictly conform to standard 
practice, the veteran and his representative have clearly 
indicated they are appealing the RO's denial of an extension.  
The veteran has done everything he can do to advance his 
appeal of that issue.  Therefore, the Board will assume 
jurisdiction over the issue of the veteran's purported 
entitlement to an extension of a temporary total disability 
rating for convalescence following surgery in February 2003.
In a May 2008 rating decision, the RO increased the 
evaluation for service connected back disability to 40 
percent, effective May 6, 2008.


FINDINGS OF FACT

1.  For the period prior to May 6, 2008, forward flexion 
limited to 30 degrees or less, favorable ankylosis of the 
entire thoracolumbar spine, or severe limitation of motion of 
the spine was not objectively shown.  The evidence also did 
not show that the veteran had severe intervertebral disc 
syndrome (IVDS) with recurrent attacks and intermittent 
relief, or incapacitating episodes of IVDS.  

2.  For the period subsequent to May 6, 2008, unfavorable 
ankylosis of the entire thoracolumbar spine is not shown.  
The evidence also doe not show that the veteran has 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy, or incapacitating episodes of IVDS.  

3.  A temporary total evaluation was assigned for the period 
from February 2, 2003 to May 31, 2003, based on surgical 
treatment of the back requiring convalescence under 38 C.F.R. 
§ 4.30.  

4.  Convalescence required following surgical treatment of 
the back beyond May 31, 2003, is not shown.


CONCLUSIONS OF LAW

1.  For the period prior to May 6, 2008, the criteria for a 
rating higher than 20 percent for service-connected back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic 
Codes (DC) 5292, 5293 (effective prior to September 26, 
2003); 5292, 5293 (effective from September 23, 2002, to 
September 26, 2003); 5241, 5243 (effective September 26, 
2003).  

2.  For the period subsequent to May 6, 2008, the criteria 
for a rating higher than 40 percent for service-connected 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DCs 5292, 
5293 (effective prior to September 26, 2003); 5292, 5293 
(effective from September 23, 2002, to September 26, 2003); 
5241, 5243 (effective September 26, 2003).  

3.  The criteria for an extension beyond May 31, 2003, of a 
temporary total evaluation under 38 C.F.R. § 4.30 for 
convalescence following back surgery have not been met.  38 
U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 4.30 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2002, the RO advised the veteran of the evidence 
needed to substantiate his claim for a back disability and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to initially adjudicating his claim for a back 
disability, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  

The Board notes that in a June 2007 letter, the veteran was 
informed that disability ratings and effective dates would be 
assigned if his claims were granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The RO did not furnish the veteran with any VCAA notice 
regarding his claim for an extension of the temporary total 
disability rating.  In its May 2007 remand, the Board asked 
the RO to provide him with appropriate notice specific to his 
claims, which it did in June 2007.  

Notice errors are presumed prejudicial unless VA shows that 
the errors did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the veteran; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F. 3d 
881 (2007).  

Since providing the veteran additional VCAA notice in June 
2007, the RO readjudicated the veteran's claims in July 2008 
supplemental statement of the case (SSOC).  The RO, in its 
May 2008 supplemental statement of the case, provided the 
veteran with the criteria for assigning convalescent ratings 
under 38 C.F.R. § 4.30.
This is important to note because the Federal Circuit Court 
has held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2)  based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (2007), petition for cert. filed, No. 07-1209 (S. 
Ct. Mar. 21, 2008).

In cases, as here, where the claim arose with the veteran 
trying to establish his underlying entitlement to service 
connection, and the claim was subsequently granted and he has 
appealed a downstream issue such as the initial disability 
rating assigned, the underlying claim has been more than 
substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because its intended 
purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied that there was substantial 
compliance with its May 2007 remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  


II.  Increased Rating Claim - Back Disability

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original rating remains in controversy when 
less than the maximum available benefit is awarded).  In 
other words, the veteran's rating may be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than 
others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In this case, the veteran asserts that he is entitled to a 
higher rating for his service-connected back disability, 
which was initially evaluated as 20 percent disabling under 
DC 5010-5292, arthritis and limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a (2002).  In a July 2008 
rating decision, the RO increased the veteran's evaluation 
for his back disability to 40 percent, effective May 6, 2008.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

The Board notes that the veteran has a diagnosis of 
degenerative disc disease (DDD), therefore the rating 
criteria for intervertebral disc syndrome (IVDS) can also be 
applied in this case.  

Under DC 5010, the rater is instructed to rate as 
degenerative arthritis, DC 5003.  Under DC 5003, when 
limitation of motion is noncompensable, a 10 percent rating 
is warranted when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is warranted where there is x-ray evidence of 
the involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
There are no higher available evaluations under DC 5003.  

During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003)(codified at 38 C.F.R. part 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine.  If a 
law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Because the amendments discussed above 
have a specified effective date without provision for 
retroactive application, they may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.  

The RO addressed the previous and amended criteria in both 
the September 2004 and July 2008 SSOCs.  Therefore, the Board 
may also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4. Vet. App. 384, 392-94 (1993).  

Prior to September 23, 2002, moderate limitation of motion of 
the lumbar spine warranted a 20 percent evaluation and severe 
limitation of motion of the spine warranted a 40 percent 
evaluation.  There was no higher evaluation available under 
DC 5292.  38 C.F.R. § 4.71a DC 5292 (2002).  The criteria for 
IVDS were provided in DC 5293, which warranted a 20 percent 
evaluation when IVDS was moderate, with recurring attacks.  A 
40 percent evaluation was warranted with the IVDS was severe, 
with recurring attacks with intermittent relief.  
"Pronounced" IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of the diseased disc, with 
little intermittent relief, warranted a 60 percent 
evaluation.  38 C.F.R. § 4.71a (2002).  

The regulations regarding IVDS were revised effective 
September 23, 2002.  Under the revised regulations, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  The criteria for DC 5292 remained the same.  

Under these revised standards, IVDS warrants a 20 percent 
evaluation is warranted when the veteran has incapacitating 
episodes having a total duration of a least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent 
evaluation is warranted when there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 60 percent 
evaluation is warranted when there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  These criteria are the same in the 
amendment effective September 26, 2003.  

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note 1 (2008).  

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include IVDS, were 
again revised.  Under these regulations, the veteran's 
intervertebral disc syndrome is evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine, or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The new criteria apply with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.   

As of September 26, 2003, a 20 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when (1) forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or (2) the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or (3) there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
criteria for the 30 percent evaluation only pertain to the 
cervical spine (neck) and are not for application in this 
case.  A 40 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is 30 degrees or less; or, 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a (2008).  

Ankylosis, favorable or unfavorable, is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

In this case, evidence relevant to the severity of the 
service-connected back disability includes a June 2002 VA 
examination report, According to that report, the veteran 
complained of severe low back pain.  The pain began in 
October 1998 and progressively worsened.  He described his 
pain as constant, and rated it as a 10 on a scale of 1 (not 
painful) to 10 (most painful).  He had muscle spasm and the 
pain disturbed his sleep.  He took Naproxen at bedtime.  He 
denied bladder and bowel dysfunction.  He could not lift more 
than 15 pounds, or do sit ups and push ups.  He was receiving 
extensive physical therapy at the time of the examination.  

Upon examination, he was unable to sit or stand still 
secondary to back pain after driving a long distance.  X-rays 
from January 2002 and March 2001 showed a moderate sized 
right paracentral disk bulge at L5-S1, which displaced the 
right S1 nerve root.  There was also spondylosis of the lower 
lumbar spine with narrowing and a Schmorl's node at T12 
endplate, and DDD.  The veteran had mild lordosis and 
paraspinal spasm.  He was tender to palpation from T12 to S1.  
His forward flexion was 60 degrees (90 is normal), his 
extension was 20 degrees (30 is normal), his right and left 
lateral flexion was 30 degrees (normal) and his right and 
left lateral rotation were 30 degrees (normal).  He was 
diagnosed with DDD at T12, lumbar spondylosis, and chronic 
ligament pain over the sacroiliac region.  He was unable to 
drive a car for more than 30 minutes without increased pain.  
He could not lift his son.  He had sleep disturbance and 
concentration difficulty due to pain.  

In February 2003, the veteran underwent an anterior 
decompression and transperitoneal mini-ALIF with syncage and 
autogenous bone graft.  He underwent the procedure without 
complication.  Dr. J. F., who performed the surgery, noted 
that postoperatively, the veteran was immediately mobile 
without a brace or crutches.  At the time of the report, the 
wound was healing well, and a postoperative x-ray showed 
ideal position of the syncage and Universal Spine System.  
Dr. J. F. recommended convalescent leave for 12 weeks, no 
bending lifting or twisting for 12 weeks, and requested that 
the veteran attend physical therapy and aqua jogging.  

In June 2003, Dr. J. F. noted that the veteran had persistent 
pain and pressure at the lumbosacral transition, though it 
was markedly improved compared to before his surgery.  The 
pain was noted to be disabling at work.  The veteran took no 
medication.  Upon examination, the veteran's gait was 
unimpaired.  He had no tenderness to pressure or rebound pain 
in his lumbar spine.  The veteran's scars healed without 
irritation.  Pronounced paravertebral myogelosis was noted on 
the right side.  On the left side, the form areas of 
myogelosis had relaxed almost completely.  Dr. J. F. 
recommended continuation of muscle relaxation therapy for the 
right side myogelosis.  

In July 2003, the veteran was treated by Dr. J. F., who again 
noted that the veteran's surgery in February 2003 and his 
postoperative course had passed without complication.  When 
Dr. J. F. examined the veteran in June 2003, he had normal 
posture and reciprocal gait.  He had normal motor function in 
both legs.  Twisting and bending were not tested.  Dr. J. F. 
concluded that the veteran's ability to lift and carry was 
limited to 20 pounds, his ability to sit was limited to 50 
minutes, and his ability to stand was limited to 30 minutes.  
The veteran needed physical therapy.  

On May 6, 2008, the veteran underwent a VA examination.  The 
examiner noted that the veteran had an L5-S1 fusion in 
October 2002 and a mini ALIF via synframe using syncage in 
February 2003.  After the February 2003 surgery, his right 
leg pain improved, but his low back pain persisted.  The 
veteran described his pain as effecting his entire low back, 
with moderate to severe sharp, throbbing pain, sometimes with 
radiation of pain to the posterior thighs of both legs.  He 
was able to walk a mile or less before resting.  He was not 
taking medication to control his pain at the time of the 
examination.  He received a course of physical therapy and 
continued his low back exercises at home.  He also used a 
TENS unit.  The pain interfered with his sleep.  

The veteran denied bladder and bowel dysfunction, erectile 
dysfunction, numbness, parethesias, left or foot weakness, 
and unsteadiness.  He complained of fatigue, decreased 
motion, stiffness, spasms, and pain.  He denied flare-ups.  
The examiner noted that the veteran had no incapacitating 
episodes as a result of his IVDS.  

Upon examination, his posture, head position, and gait were 
normal.  He had no abnormal spinal curvatures.  The examiner 
observed favorable ankylosis in the thoracolumbar spine as a 
result of the L5-S1 fusion.  The spine area was ankylosed in 
a neutral position.  The veteran had muscle spasm, guarding, 
pain with motion, and tenderness in his thoracolumbar spine.  
He did not have atrophy or weakness.  The examiner concluded 
that the muscle spasm, localized tenderness, and guarding was 
not severe enough to result in abnormal gait or abnormal 
spinal contour.  The veteran had a normal sensory 
examination.  

Forward flexion was to 45 degrees (90 is normal), and 
extension was to 20 degrees (30 is normal); left and right 
lateral flexion was to 30 degrees, bilaterally (normal), and 
right and left lateral rotation was 30 degrees bilaterally 
(normal).  There was objective evidence of pain on motion, 
and following three repetitions, the veteran's flexion was 
reduced to 30 degrees and his extension was reduced to 15 
degrees.  His lateral flexion and rotation remained normal, 
bilaterally.  

The examiner concluded that the veteran's back disability 
caused decreased mobility and pain when he was at work, as a 
school teacher.  The back disability prevented him from 
playing sports, had a severe affect on recreation and 
exercise, a moderate effect on chores and traveling, a mild 
effect on shopping, bathing, and dressing, and no effect on 
toileting and grooming.  The May 6, 2008 examination was the 
basis for the increase from 20 percent to 40 percent. 

a.  For the period prior to May 6, 2008

In May 2008, the RO increased the veteran's evaluation to 40 
percent because at his May 6, 2008 VA examination, his 
forward flexion was limited to 30 degrees after repetitive 
motion.  This met the criteria for a 40 percent evaluation 
under the amended criteria set forth in the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a (2008).  

Prior to the May 2008 examination, there is no evidence of 
record to show that the veteran's forward flexion was limited 
to 30 degrees or less.  There is also no evidence that he had 
favorable ankylosis of the entire thoracolumbar spine.  The 
x-rays taken in conjunction with the May 2008 VA examination 
showed evidence of ankylosis where the veteran's spinal 
fusion was located (L5-S1), but favorable ankylosis is not 
shown throughout his entire thoracolumbar spine.  Therefore, 
the veteran is not entitled to an evaluation higher than 20 
percent under the amended criteria, prior to May 6, 2008.

Under the previous criteria, the evidence does not show that, 
prior to the May 2008 examination, his limitation of motion 
was severe.  Range of motion testing in June 2002 showed 
normal lateral rotation and flexion, bilaterally, and his 
forward flexion was 60 degrees, which was better than it was 
in May 2008.  As his limitation of motion was not severe, he 
is not entitled to a higher evaluation under DC 5292.  
38 C.F.R. § 4.71a (2003).  

Under the criteria in effect prior to September 23, 2002, the 
veteran is not entitled to a higher evaluation under DC 5293 
(IVDS) because there is no evidence of record to show that he 
had severe IVDS with recurring attacks and only intermittent 
relief.  While the veteran had back pain, he denied flare ups 
and did not take medication.  38 C.F.R. § 4.71a (2002).  

There is no evidence of record indicating the veteran has 
ever had an incapacitating episode due to his low back 
disability.  Therefore, the Formula for Rating Intervertebral 
Disc Syndrome do not warrant a higher rating.

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's back disability does not 
more closely approximate a higher rating prior to May 6, 
2008, under either the amended or previous criteria, even 
when considering additional functional loss due to pain under 
DeLuca.  38 C.F.R. § 4.7.  Therefore, the preponderance of 
the evidence is against this claim.  38 C.F.R. § 4.3.  
b.  For the period subsequent to May 6, 2008

The RO increased the veteran's disability evaluation to 40 
percent based upon forward flexion exhibited at his May 6, 
2008, VA examination.  Forward flexion in the thoracolumbar 
spine was limited to 30 degrees after repetitive motion.  In 
order to receive a higher evaluation under the amended 
criteria, there must be evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.  

There is no evidence of record showing that the veteran has 
unfavorable ankylosis of the entire thoracolumbar spine, and 
it is specifically denied in the May 2008 examination because 
the examiner specified the area of the spine that was 
ankylosed.  Therefore, he is not entitled to a higher 
evaluation under the amended criteria, even when considering 
functional loss due to pain, as that is already part of his 
evaluation because his range of motion after repetitive 
testing was the basis for the increase.  38 C.F.R. § 4.71a 
(2008). 

Under the pervious criteria in DC 5292, the veteran is not 
entitled to a higher evaluation because 40 percent is the 
highest available rating for that code.  38 U.S.C.A. § 4.71a 
(2002).  Thus, an evaluation in excess of 40 percent under 
the previous criteria is not available.

The veteran is also not entitled to a higher rating under the 
previous DC 5293 because, as discussed above, there is no 
evidence that he has severe IVDS with recurring attacks and 
only intermittent relief.  Since his disability is not severe 
enough to meet the criteria for a 40 percent evaluation, it 
is not severe enough to meet the criteria for a 60 percent 
evaluation.  38 C.F.R. § 4.71a.  

Lastly, as discussed above, there is no evidence that the 
veteran has ever had an incapacitating episode due to his 
back disability.  Therefore, the criteria pertaining to 
incapacitating episodes do not allow for a higher rating.

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's back disability does not 
more closely approximate a higher rating under the previous 
or amended criteria.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence is against this claim.  
38 C.F.R. § 4.3.  

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson, 12 Vet. App. at 125-26.  The veteran, outside of 
the staged rating already in effect, has not met the 
requirements for a higher rating at any time since the 
effective date of his award, so the Board may not stage his 
rating further.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


III.  Entitlement to an Extension of a Temporary Total 
Disability Rating for Convalescence Following Surgery in 
February 2003

Under applicable criteria, a total disability rating will be 
assigned, effective from the date of a hospital admission and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge, if the 
hospital treatment of a service-connected disability resulted 
in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with respect to postoperative 
residuals such as incompletely healed surgical wounds, stumps 
and recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a) (2008).  

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provision of 38 C.F.R.  § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.  

A temporary total evaluation was assigned for the period from 
February 2, 2003 to May 31, 2003, based on surgical treatment 
of the back requiring convalescence under 38 C.F.R. § 4.30.  
The veteran is requesting additional time to convalesce from 
this treatment.       

As discussed above, in February 2003, the veteran underwent 
an anterior decompression and transperitoneal mini-ALIF with 
syncage and autogenous bone graft.  He underwent the 
procedure without complication.  Dr. J. F., who performed the 
surgery, noted that postoperatively, the veteran was 
immediately mobile without a brace or crutches.  At the time 
of the report, the wound was heeling well, and a 
postoperative x-ray showed ideal position of the syncage and 
Universal Spine System.  Dr. J. F. recommended convalescent 
leave for 12 weeks, no bending lifting or twisting for 12 
weeks, and requested that the veteran attend physical therapy 
and aqua jogging.  The veteran's convalescence period was 
longer than 12 weeks.  

The veteran does not advance a specific argument as to why 
the convalescence period should be extended other than that 
he wanted a 100 percent evaluation until he got back on his 
feet and had less pain.  

There is no evidence that the veteran is unable to work as a 
result of his surgery, he remains employed as a school 
teacher.  While his employer makes some accommodations for 
his disability, such as allowing him to change position 
frequently, there is no evidence to show that he is unable to 
work.  He has presented no medical evidence to support his 
contention that the surgery is what is causing him pain and 
limitation of motion, or that a limited extension of the 
temporary total would provide him the time he needs to 
recover from the surgery. 

Treatment records following the veteran's surgery do not 
indicate additional convalescence was warranted.  Post-
service medical records are found to provide evidence against 
this claim.  

Based on the foregoing, the Board finds there is no legal 
basis to extend the temporary total evaluation.  A total 
rating based on convalescence is not appropriate simply on 
the basis that the underlying disability continues to be 
symptomatic, or becomes worse, following his surgery.  The 
appropriate schedular rating is intended to cover those 
situations.  Consequently, there is no legal basis for 
providing the benefits the veteran seeks.  Hence, an 
extension of a temporary total evaluation is not warranted.  
The appeal is denied. 


ORDER

For the period prior to May 6, 2008, an initial disability 
evaluation higher than 20 percent for service-connected back 
disability is denied.  

For the period subsequent to May 6, 2008, a disability 
evaluation higher than 40 percent for service-connected back 
disability is denied.  

An extension beyond May 31, 2003, for the award of a 
temporary total disability evaluation based upon 
convalescence following back surgery on February 2, 2003, is 
denied.  


____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


